Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 11/17/2021 in which claims 1, 2, 4-14 are pending, and claim 1 is currently amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “wherein the synchronizer comprises a controller (drive controller) configured to provide a closed loop controlled synchronizing of the press drive of the blanking ram with the at least one levelling drive of the at least one handling device.  Claim 8 recites, “wherein the synchronizer comprises at least one synchronizing controller configured to synchronize the press drive of the blanking ram with the at least one levelling drive of the at least one handling device.”   It is not clear if the synchronizing controller of claim 8 is further defining the controller of claim 7, or a second controller.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haishe (CN105013953).  In regards to claim 1, Haishe discloses a fine blanking press comprising: a blanking ram (upper die part 2); a counter unit (lower die part 3) positioned opposite the blanking ram (2); a press drive (e.g. cylinder 24) configured to drive at least the blanking ram (2) along a driving direction during a fine blanking process step; a feeding device (feeding mechanism 24) configured to feed a process material to a process zone defined between the blanking ram (2) and the counter unit (3); at least one handling device (27/28) configured to handle the process material outside of the process zone; and at least one levelling drive (power part 29) configured to drive the at least one handling device in a same direction as the blanking ram during a fine blanking process step (paragraph [0018] “The present invention ensures that there is no damage to the stamping die and poor stamping quality caused by the pulling of the plate during stamping by synchronizing the up and down movement of the feeding mechanism and the sheet metal during stamping.”);  such that the at least one handling device (27/28) follows a driving movement of the blanking ram during the fine blanking process step so as to prevent bending of the process material between the process zone and the at least one handling device during the fine blanking process step by synchronizing the up and down movement of the feeding mechanism and the sheet metal during stamping; paragraph [0018].
In regards to claim 2, Haishe discloses wherein the at least one handling device (27/28) comprises one of a process material feeding device (lower roller table 27), a process material guiding device, a process material straightening device, and a process material cutting device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Haishe (CN105013953) in view of Ishihara et al. (U.S. Publication 2018/0369895), herein referred to as Ishihara.  Haishe discloses the claimed invention except wherein the press drive is one of a hydraulic drive, a mechanical drive, a servo-hydraulic drive, a servo-mechanical drive, an electrical drive, and a pneumatic drive.  Attention is further directed to the Ishihara press system that drives an upper die part relative to a lower die part while maintaining a level of the workpiece.  Ishihara discloses the use of a crank and rod to drive the upper die relative to the lower die.  It similarly would have been obvious to one having ordinary skill in the art to have modified the Haishe drive system . 
In regards to claim 5, Haishe discloses wherein the at least one levelling drive is one of a hydraulic drive, a mechanical drive, a servo-hydraulic drive, a servo-mechanical drive, an electrical drive, and a pneumatic drive (power part 29).
In regards to claim 6, Haishe discloses wherein further comprising a synchronizer (40) (paragraph [0018]) configured for synchronizing the driving movement of the blanking ram with a driving movement of the at least one handling device.
In regards to claim 7, Haishe discloses wherein the synchronizer comprises a controller (drive controller) configured to provide a closed loop controlled synchronizing of the press drive (as modified) of the blanking ram (3) with the at least one levelling drive (29) of the at least one handling device(27/28).
In regards to claim 8, Haishe discloses wherein the synchronizer comprises at least one synchronizing controller (drive controller) configured to synchronize the press drive of the blanking ram with the at least one levelling drive of the at least one handling device.
In regards to claim 9, Haishe discloses wherein further comprising a connector (40) configured to connect the press drive with the at least one levelling drive, wherein the at least one levelling drive is partly or completely driven by the press drive (“The design of the feeding mechanism ensures that the plate and the plate in the mold are always on the same level, ensuring that there will be no problems such as pulling, and improving the production quality and processing accuracy”; paragraph [0040]).


Allowable Subject Matter
Claims 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724